Case 1:16-cr-00061-KD-N Document 220 Filed 02/08/21 Page 1 of 2                      PageID #: 930




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          )
     Plaintiff,                                    )
                                                   )
v.                                                 ) CRIMINAL ACTION 1:16-00061-KD-N
                                                   )
MATTHEW RAMIREZ, JR.,                              )
    Defendant.                                     )


                                              ORDER

       This matter is before the Court on Defendant Matthew Ramirez, Jr. (Ramirez)'s "Motion

for credit for time served in state custody from 2016." (Doc. 219). Specifically, Ramirez asks this

Court to order the Bureau of Prisons (BOP) to give him credit for time served since June 1, 2016,

arguing that the BOP "has only credited ... 1-year, and 3-months because they say the Federal

sentencing is silent." (Id.)

       This Court is the sentencing court for Ramirez. “18 U.S.C. § 3585(b) provides, ‘[a]

defendant shall be given credit toward the service of a term of imprisonment for any time he has

spent in official detention prior to the date the sentence commences....'" United States v. Alexander,

609 F.3d 1250, 1259 (11th Cir.2010). The “[a]uthority to calculate credit for time served under

section 3585(b) is vested in the Attorney General, not the sentencing court.” Id. (citing United

States v. Wilson, 503 U.S. 329, 334 (1992)); United States v. Anderson, 517 Fed. Appx. 772, 775

(11th Cir. 2013) (“The Attorney General, through the BOP, is authorized under § 3585(b) to

compute sentence-credit awards after sentencing.”); United States v. Hardy, 672 Fed. Appx. 978

(11th Cir. 2017) (“After a defendant begins serving his sentence, the Attorney General, through

the Bureau of Prisons, has exclusive authority to determine whether the defendant has spent time
Case 1:16-cr-00061-KD-N Document 220 Filed 02/08/21 Page 2 of 2                 PageID #: 931




in official detention and to compute the amount of credit to which he is entitled[]”) (citation

omitted). Therefore, this Court does not have authority to calculate credit for time served in

custody. As such, Ramirez's motion (Doc. 219) is DENIED.

       DONE and ORDERED this the 5th day of February 2021.

                                           /s/ Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              2
